NO. 07-09-0016-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                FEBRUARY 3, 2009
                         ______________________________


                          BOBBY LEE WOODS, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE

                       _________________________________

             FROM THE 100TH DISTRICT COURT OF CARSON COUNTY;

                  NO. 3712; HONORABLE RICHARD DAMBOLD, JUDGE
                         _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                               ON MOTION TO DISMISS


       Pending before the Court is appellant’s motion to dismiss his appeal. Appellant and

his attorney have both signed the motion. Tex. R. App. P. 42.2(a). No decision of this

Court having been delivered to date, we grant the motion. Accordingly, the appeal is

dismissed. No motion for rehearing will be entertained and our mandate will issue

forthwith.


                                                James T. Campbell
                                                     Justice


Do not publish.